ROLLER FOR APPLYING A SHEET OR MEMBRANE TO A GENERALLY VERTICAL SURFACE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-16, drawn to a roller tool, classified in class B05C 17/02.
II. Claims 17-19, drawn to a method of applying a membrane or sheet to a generally vertical surface, classified in class B29C 63/02.

Inventions II and I are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as applying paint rather than a membrane or sheet.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Simultaneous examination of both inventions would require search in different classes/subclasses and consideration of divergent bodies of art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
During a telephone conversation with Howard L. Wernow on February 17, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 2, “the handle” should be –the pole handle– for consistency.  Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 3-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “each outer layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (While claim 2 recites “an outer layer of each roller”, claim 3 does not depend on claim 2 and thus does not incorporate the limitations thereof.)
Claim 3 recites the limitation “the transverse axis” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 3 and is rejected for thereby incorporating the indefinite subject matter thereof.
Claim 16 recites the limitations “the first arm” and “the second arm” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (While claim 15 recites “a first arm” and “a second arm”, claim 16 does not depend on claim 15 and thus does not incorporate the limitations thereof.)  For the purpose of compact prosecution, claim 16 is interpreted herein as depending on claim 15.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodnorth et al. (US 5,966,772).
Regarding claim 1, Woodnorth et al. teach a roller tool 14 (Abstract; Fig. 1; col. 4, LL. 3-5) comprising: a roller head frame (portion of roller frame 30 between handle 38 and shaft 40) (Fig. 1, 8; col. 1, LL. 15-20); an axle (shaft 40) connected to the roller head frame (Fig. 1, 8-9; col. 1, LL. 15-20); a plurality of rollers (cages 42, 44 and their roller covers 32, 34 [optionally configured as unitary bodies]) (Fig. 1, 8-9; col. 4, LL. 15-30; col. 8, L. 67; col. 9, LL. 1-3) supported by the axle 40 on the roller head frame, wherein at least two of the rollers 42, 32; 44, 34 from the plurality of rollers are 
Regarding claim 3, the roller tool 14 further comprises a hub (cages 42, 44 comprising hubs 100) on each roller supporting an outer layer (roller covers 32, 34) of each roller, wherein each hub 42, 44 includes a neck (vertical surfaces of hubs 42, 44 adjacent washers 110, 112) that supports a bearing (washers 110, 112) to effectuate rotation of each roller 42, 32; 44, 34 about a transverse axis (Fig. 9; col. 6, LL. 27-33, LL. 45-47).
Regarding claim 4, the roller tool 14 further comprises a sleeve spacer 114 extending around the axle 40 between adjacent bearings 110, 112 inside adjacent rollers 42, 32; 44, 34 to define a gap between adjacent rollers 42, 32; 44, 34 (Fig. 9; col. 6, LL. 45-56).
Regarding claim 5, the roller tool 14 further comprises a first roller 42, 32 having a central bore coaxial with the axle 40; a second roller 44, 34 having a central bore coaxial with the axle 40; wherein the first roller 42, 32 is directly adjacent to the second roller 44, 34 and the central bores of the first and second roller 42, 32; 44, 34 are equal in diameter (Fig. 9; col. 6, LL. 27-33).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth et al. as applied to claims 1 and 3-5 above, and further in view of either one of Wakat (US 5,983,437) or Talamantez (US 5,242,362).
Regarding claim 2, Woodnorth et al. teach an outer layer (roller covers 32, 34) of each roller 42, 32; 44, 34, which may be conventionally known standard paint roller covers (Fig. 1, 8; col. 4, LL. 15-16; col. 6, LL. 9-19).  While Woodnorth et al. do not further describe the composition of the outer layers 32, 34, polymers are well known in the art as suitable materials for the outer layers of similar roller tools, as evidenced by Wakat (Abstract; Fig. 1, 10-11; col. 11, LL. 61-67) and Talamantez (Abstract; Fig. 3-4; col. 4, LL. 41-43, LL. 52-58), such that it would have been obvious to one of ordinary skill in the art to select a polymer material for the outer layers 32, 34 Woodnorth et al.  Further, as these polymer materials have melting points above room temperature and are taught as suitable for similar pressure-applying roller applications, they are considered by the examiner to be configured to withstand (i.e., capable of withstanding) pressure and heat for adjoining fluid impermeable membranes to a vertical surface.  (The examiner notes that neither the instant claims nor the specification appear to quantify the relevant pressure and heat.)

Claim(s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth et al. in view of either one of Wakat or Talamantez.

The recitation in the preamble of claim 6 of a roller tool “for applying membrane sheets to a generally vertical surface” is a statement of intended use that does not impose further structural limitations on the claimed apparatus.  The roller tool taught by Woodnorth et al. appears capable of use for applying membrane sheets to a generally vertical surface, and is therefore considered to read upon this recitation.

Regarding claim 7, Woodnorth et al. teach that the roller tool 14 further comprises a pole handle 38 connected to the roller head at a distal end and the handle 38 extending longitudinally to a proximal end that is to be manipulated (i.e., is capable of being manipulated) by a user when applying the membrane sheets to the vertical surface (Fig. 1, 8; col. 4, LL. 16-17).
Regarding claim 8, Woodnorth et al. teach that the roller tool 14 further comprises a first roller 42, 32 including a right end and an left end; and a second roller 44, 34 including a right end and a left end, such that the left end of the second roller 44, 34 is adjacent the right end of the first roller 42, 32 (Fig. 1, 8; col. 4, LL. 15-25).  Further, 
Regarding claim 9, Woodnorth et al. teach that the roller tool 14 may be configured to support greater than two rollers along the axle 40 (col. 8, LL. 62-67), and it is well known in the art to provide similar roller tools with three or more coaxial rollers (e.g., seven in the case of Talamantez) for increased capacity and/or versatility, as evidenced by Wakat (Fig. 14; col. 8, LL. 42-45) and Talamantez (Fig. 3; col. 3, LL. 27-32).  Hence, it would have been obvious to one of ordinary skill in the art to provide the roller tool 14 of Woodnorth et al. with a fourth roller including a right end and a left end; wherein the left end of the fourth roller is adjacent the right end of the third roller.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04 VI.B.
Regarding claim 10, Woodnorth et al. teach that the roller tool 14 may be configured to support greater than two rollers along the axle 40 (col. 8, LL. 62-67), and it 
Regarding claim 11, Woodnorth et al. do not specifically quantify a transversely aligned width of the roller head measured along the transverse axis.  However, a transversely aligned width of the roller head that is in a range from about 6 inches to about 24 inches is well known in the art as suitable for similar roller tools, as evidenced by Wakat (Fig. 1, 13; col. 9, LL. 26-30, LL. 40-43), such that it would have been obvious to one of ordinary skill in the art to select a transversely aligned width of the roller head within this range for the roller tool of Woodnorth et al.
Regarding claim 12, Woodnorth et al. do not specifically quantify a transversely aligned width of the roller head measured along the transverse axis.  However, a transversely aligned width of the roller head that is in a range from about 8.5 inches to about 18 inches is well known in the art as suitable for similar roller tools, as evidenced by Wakat (Fig. 1, 13; col. 9, LL. 26-30, LL. 40-43), such that it would have been obvious to one of ordinary skill in the art to select a transversely aligned width of the roller head within this range for the roller tool of Woodnorth et al.

Regarding claim 14, Woodnorth et al. teach that the roller tool 14 further comprises two bearings for each roller (washer 106 and washer 110 for roller 44, 34 and washer 112 and end cap 108 for roller 42, 32), wherein the two bearings for each roller are spaced apart by the hub 42, 44 and secured against the neck (vertical surfaces of hubs 42, 44 adjacent these bearings), and wherein all of the bearings but washer 106 are depicted as recessed inside each roller (Fig. 9; col. 6, LL. 38-47).  Further, it is well known in the art to recess both bearings inside each roller of similar roller tools to facilitate the rollers’ rotation and protect the bearings from debris, as evidenced by Wakat (Fig. 14, 16, 18, 20; col. 8, LL. 42-59), such that it would have been obvious to one of ordinary skill in the art to similarly recess the bearing 106 of Woodnorth et al. inside roller 44, 34 on the model of roller 42, 32.
Regarding claim 15, Woodnorth et al. teach that the roller tool 14 further comprises a central portion of the roller head (immediately adjacent handle 38); a first arm of the roller head (between the central portion and the axle 40) extending transversely from the central portion; and wherein the axle 40 extends transversely through the first arm adjacent a terminal end thereof (Fig. 1, 8; col. 4, LL. 15-20).  While Woodnorth et al. do not specifically teach a second arm of the roller head extending transversely from the central portion in an opposite direction from the first arm, such that the axle 40 extends transversely through the first and second arms adjacent terminal .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth et al. and either one of Wakat or Talamantez as applied to claims 6-15 above, and further in view of Parker (US 2,805,439).
Regarding claim 16, it would have been obvious to one of ordinary skill in the art to provide the claimed second arm of the roller head of Woodnorth et al., as explained with respect to claim 15 above.  Further, Woodnorth et al. teach that the first arm comprises an angled portion that is oriented at an angle between 30 degrees and 60 degrees relative to both the transverse axis and a longitudinal axis (Fig. 8).  Finally, it is well known in the art to provide roller heads of similar roller tools with both first and second arms comprising angled portions with the claimed orientation, thereby providing a stiffer connection between the axle and handle, as evidenced by Parker (Fig. 1; col. 1, LL. 15-18, LL. 51-55), such that it would have been obvious to one of ordinary skill in the art to provide both the first and second arm of the roller head of Woodnorth et al. in view of Wakat or Talamantez with the claimed angled portions.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carder (US 6,685,609), Janssen (US 6,238,740), Couch (US 6,135,934), Hoopengardner et al. (US 4,439,904), Petrick (US 4,274,202), Brady (US 3,970,396), Simoncioni (US 3,714,674), and Waara (US 2,982,981) teach roller tools relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745